DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This office action is responsive to the amendment filed on 1/24/22. As directed by the amendment: claims 8-11 have been amended, no claims have been canceled, and no new claims have been added. Thus, claims 1-11 are presently pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Reekers (2021/0244110) in view of Tang et al. (2016/0210769), Song et al. (2019/0388715) and Schuller (2017/0312557).
Regarding claim 1, in fig. 1 Reekers discloses a filter mask 200 including a rigid mask body [0070] having an outer face (fig. 1), an inner face (Fig. 1 facing the user’s face in use), at least one exhaust vent [0056] defined in the mask body, and an inhalation port extending through the mask body [0070], the mask body being dimensioned and configured for covering a user's mouth and nose (Fig. 1); at least one exhaust fan mounted to the mask body adjacent the at least one exhaust vent [0056] and a filter covering the inhalation port [0070], but does not explicitly recite that the at least one exhaust fan is mounted on the inner face of the mask body. However, Tang teaches an exhaust fan that is mounted on the inner face of the mask body [0054]. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Reekers’ at least one exhaust fan location with a location on the inner face of the mask body, as taught by Tang, for the purpose of providing an alternate location having the predictable results of venting exhaled air. The modified Reekers discloses a power supply being in electrical communication with the at least one exhaust fan ([0019] Reekers), but is silent regarding at least one strap attached to the mask body for holding the filter mask on a face of a user; and the power supply removably disposed within a pocket. However, Song teaches at least one strap (18 and 20) attached to a mask body for holding a filter mask on a face of a user; and a power supply to a fan removably disposed within a pocket [0040]. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify 
Regarding claim 2, the modified Reekers discloses that the at least one pocket comprises a plurality of pockets ([0049] Schuller).
Regarding claim 10, the modified Reekers discloses that the inhalation port is formed in a lower end of the mask body (Fig. 1 Reekers).
Regarding claim 11, the modified Reekers is silent regarding that the filter mask further comprises a peripheral seal secured to a periphery of the mask body. However, in fig. 2 Song teaches a filter mask comprises a peripheral seal 28 secured to a periphery of the mask body [0037]. It would have been obvious to one of ordinary skill in .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Reekers, Tang, Song and Schuller, as applied to claim 2 above, in further view of Dilworth et al. (2003/0131401).
Regarding claim 3, the modified Reekers is silent regarding that a thermometer is disposed within a corresponding one of the plurality of pockets. However, Dilworth teaches a medical garment in which a thermometer is stored in a pocket 44 [0025]. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the modified Reekers’ pockets with the addition of a thermometer within a pocket, as taught by Dilworth, for the purpose of providing easy access to a thermometer to check temperatures of oneself and others as needed.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Reekers, Tang, Song and Schuller, as applied to claim 2 above, in further view of Trenda (2021/0282517).
Regarding claim 4, the modified Reekers is silent regarding that a sanitizer dispenser is disposed within a corresponding one of the plurality of pockets. However, Trenda teaches storage in which a sanitizer dispenser is located [0046]. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the modified Reekers’ pockets with the addition of a sanitizer dispenser 
Regarding claim 5, the modified Reekers is silent regarding that at least one protective glove is disposed within a corresponding one of the plurality of pockets. However, Trenda teaches storage in which gloves are located [0030]. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the modified Reekers’ pockets with the addition of at least one glove within a pocket, as taught by Trenda, for the purpose of providing easy access to protective gloves as needed.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Reekers, Tang, Song and Schuller, as applied to claim 2 above, in further view of Bridgeman (2009/0173763).
Regarding claim 6, the modified Reekers is silent regarding that a bottle of water is disposed within a corresponding one of the plurality of pockets. However, Bridgeman teaches a belt with drinker water retained therein. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the modified Reekers’ pockets with the addition of a bottle of water, as taught by Bridgeman, for the purpose of providing easy access to a bottle of water as needed.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Reekers, Tang, Song and Schuller, as applied to claim 1 above, in further view of Palmer et al. (2019/0275357).

Regarding claim 9, the modified Reekers is silent regarding that the filter mask further comprises a filter housing covering the inhalation port, the filter housing receiving the filter. However, in fig. 2 Palmer teaches a filter mask comprises a filter housing 72 covering an inhalation port, the filter housing receiving the filter [0026]. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the modified Reekers’ filter with the addition of a filter housing covering an inhalation port, as taught by Palmer, for the purpose of providing protection to the filter.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Reekers, Tang, Song and Schuller, as applied to claim 1 above, in further view of Koros et al. (2018/0343938).
Regarding claim 8, the modified Reekers is silent regarding an auxiliary respirator mask releasably covering the filter mask. However, Koros teaches an auxiliary respirator mask releasably covering a filter mask [0013]. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the modified Reekers’ filter mask with the addition of an auxiliary mask covering .

Response to Arguments
Applicant's arguments filed 1/24/22 have been fully considered but they are not persuasive. 
Applicant argues on pages 7-8 that storing Reekers’ power supply remotely from the fan assembly would render Reekers unnecessary since it would then be possible for the user to easily see an indicator of lower power supply on the power supply, and therefore the intended purpose of Reekers would be inoperative.
Examiner disagrees since modifying Reekers’ power supply to be located remotely within a pocket would not leave Reekers inoperable since the user would still conveniently determine a low power supply from the fan variations without having to remove the power supply from the pocket.
Applicant argues on pages 8-9 that Schuller is non-analogous art.
Examiner disagrees since Schuller is in the same field of endeavor as the claimed invention of a filter mask (mask that provides filtered air to a user) having an accessory belt and is also reasonably pertinent to the problem faced by the inventor of carrying medical accessories and power supplies in a belt.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785